AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Southern District of New York

TRUSTEES OF THE NYC DISTRICT COUNCIL et al )
Plaintiff )

Vv ) Case No. 19-CV-1090 (VSB)
)
)

ELITE UNION INSTALLLATIONS, LLC, et ano.
Defendant

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant OFFICE SOLUTION GROUP, LLC

Date: 05/07/2019 on. ' Le

Attbéney 's signature

LAURENCE J. SASS _LS 7561

Printed name and bar number

20 Vesey Street, Suite 1400
New York, New York 10007

 

Address

Larry.Sass@sasslawoffice.com

 

E-mail address

(212) 267-6703

 

Telephone number

(888) 529-8850

 

FAX number
